United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3050
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                  Steven Ramirez, also known as Steven Ramiriz

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                    for the Western District of Missouri - Joplin
                                  ____________

                             Submitted: March 27, 2019
                               Filed: April 23, 2019
                                   [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Steven Ramirez appeals after he pleaded guilty to a drug charge and the District
Court1 sentenced him to the statutorily mandated minimum prison term based in part


      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
on a 21 U.S.C. § 851 information filed by the government. Ramirez’s counsel has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the District
Court erred in sentencing Ramirez because the § 851 information referenced a prior
conviction that was more than fifteen years old. Counsel also requests leave to
withdraw.

      Although Ramirez’s plea agreement includes an appeal waiver, we decline to
enforce the waiver because the District Court at Ramirez’s change-of-plea hearing did
not adequately explain the terms of the waiver and ensure that Ramirez understood
them. See United States v. Boneshirt, 662 F.3d 509, 515–16 (8th Cir. 2011), cert.
denied, 565 U.S. 1227 (2012).

       Considering the merits of the Anders argument, we conclude that the District
Court did not err in sentencing Ramirez. There was nothing improper about the
government’s filing of the § 851 information, and Ramirez’s prior conviction required
the court to impose a prison term of at least ten years. See 21 U.S.C. § 841(b)(1)(B)
(setting forth penalties); id. § 851 (setting forth procedures to establish prior
convictions that may subject a defendant to increased punishment); United States v.
Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003) (discussing the limited circumstances
in which a district court may impose a sentence below the statutory minimum); see
also United States v. LaBonte, 520 U.S. 751, 761–62 (1997) (explaining that a
prosecutor’s discretion in seeking an enhanced sentence based on a § 851 notice is
similar to the discretion exercised in deciding what charges to bring and “is
appropriate so long as it is not based upon improper factors”).

      We have independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), and we have identified no non-frivolous issues for appeal. We grant
counsel leave to withdraw, and we affirm.
                     ________________________________



                                          -2-